Citation Nr: 0421258	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  95-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA surgical treatment 
performed in 1982 and 1983.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, and his ex-spouse and niece




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO decision.


FINDING OF FACT

The veteran has additional disability as a result of VA 
surgical treatment (i.e. mandible reconstructions in 1982 and 
1983) to include severe facial deformity, speech impairment, 
and residuals stemming from the permanent use of tracheostomy 
and nasogastric tubes. 


CONCLUSION OF LAW

The requirements for payment of VA compensation benefits 
based on additional disability, to include severe facial 
deformity, speech impairment, and residuals stemming from the 
permanent use of tracheostomy and nasogastric tubes, have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was diagnosed as having squamous cell carcinoma 
of the floor of the mouth in 1980.  Soon after being 
diagnosed, he underwent radiation therapy.  Following 
radiation treatment, it was noted he had an acute, deep, 
partially painful reaction of the chin, lips, and submental 
areas.  The mucosa in the anterior floor of the mouth was 
acutely inflamed and he had purulent membranes.  The general 
area was described as tender and infiltrated.  There were no 
palpable lymph nodes. 

The veteran was hospitalized at a VA facility from January to 
July 1981.  He was admitted with complaints of weight loss 
and difficulty swallowing food.  During the course of the 
hospitalization, he underwent:  a right and left radical neck 
dissection with an anterior mandibulectomy and a 
tracheostomy, and a resection of the bilateral mandibular 
stumps.  

In March 1982, the veteran was hospitalized at a VA facility 
where he underwent reconstruction of the mandible with a 
myocutaneous flap and a revision of the flap.  

The veteran was hospitalized at a VA facility, from January 
to February 1983, for further reconstruction of the mandible.  
It was observed that the area over his metal prosthesis had 
failed to heal and that he required coverage of the exposed 
metal.  In June 1983, he was diagnosed as having a fractured 
metal mandibular prosthesis and a breakdown of the pedicle 
flap.  Surgical treatment included removal of the metal 
mandibular process and a revision of the pedicle flap.  

In November 1983, the veteran underwent two mandibular 
surgeries:  a first stage osteomyocutaneous free flap 
reconstruction from the right iliac crest, and a second stage 
osteomyocutaneous free flap reconstruction with a split-
thickness skin graft.  

At a November 1995 RO hearing, the veteran had difficulty 
speaking.  The veteran's representative, ex-spouse, and niece 
indicated that they were in attendance, in part, to serve as 
interpreters.  It was noted that part of the veteran's 
mandibular surgery involved placement of a titanium plate in 
his mouth.  This plate had broken; it was removed; and it had 
left a big hole in his mouth.  Subsequent mandibular 
treatment included an unsuccessful bone graft from the hip.  
It was reported that the veteran had developed several 
problems following his mandibular reconstruction surgeries, 
including required use of a feeding tube and greater problems 
speaking. 

In a September 1996 statement, G.G.H., M.D., indicated that 
he was asked to provide an opinion regarding the veteran's 
condition following his radiation ablation of the mouth in 
1981.  It was noted that efforts to reconstruct the veteran's 
deficient mandible included a conventional iliac crest bone 
graft using a titanium plate for fixation; later, a free 
iliac bone graft was used.  It was noted that both procedures 
failed, leaving him with a significant deformity.  
Considering the magnitude of the original surgery, it was 
noted that it was not surprising that some difficulties were 
encountered in the attempt at surgical correction.  
Nevertheless, it was opined that the usual course following 
tumor excision was reasonable functioning that left the 
patient with a presentable facial contour and preservation of 
some tongue function and oral continence.  It was noted that 
the veteran's surgical outcome was not usual.  As a 
consequence of the failed reconstructive surgery, he was left 
with an unmanageable facial deformity that required an in-
dwelling nasogastric tube for nutrition, and dressings in the 
mouth to prevent salivary flow and drooling.  The facial 
deformity had essentially resulted in the veteran becoming a 
social recluse.  His speech was described as unintelligible; 
and verbal communication was noted as virtually impossible.  
It was opined that the veteran's problems stemmed from the 
failed reconstructive surgery of the mandible.  It was also 
noted that the veteran had required the surgical treatment 
but that such had resulted in a deformity which was not the 
normal outcome.  It was concluded that the failure of 
functional restoration of the mandible led the veteran to 
have a permanent disability.

In a December 1996 opinion, G.G.H., M.D., acknowledged that 
the veteran's severe facial deformity was an anticipated 
surgical result, and that the surgery was necessary to save 
his life.  It was also noted that prior to the surgery he was 
able to eat soft food by mouth.  Following the surgeries, 
however, he had a permanent in-dwelling tracheostomy tube as 
well as a nasogastric feeding tube.  It was opined that 
reconstruction had worsened his condition.  Although the goal 
of mandibular surgery was to enhance his function and lessen 
his deformity, it was opined that the his condition had been 
magnified.  It was suggested that while some level of facial 
deformity had been expected, the veteran had sustained 
increased deformity following the surgeries. 

At a December 2003 Travel Board hearing, the veteran was 
unable to talk.  He communicated by nodding his head, yes or 
no, in response to statements.  The veteran generally agreed 
to the assessment that following his mandibular 
reconstruction, his ability to communicate worsened, he was 
forced to use a feeding tube, and he was forced to use a 
tracheostomy.

Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA. 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  There is 
sufficient evidence of record to decide the claim.  Further, 
there is no prejudice to the veteran in proceeding with this 
appeal as this decision results in a full grant of the 
benefits sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Under the applicable law, when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  In 1997, during the pendency of this appeal, 38 
U.S.C.A. § 1151 was amended to require a finding of fault on 
the part of the health care providers or an unforeseeable 
event in order for any resulting disability to be 
compensable.  This amendment to the law applies only to 
claims filed on or after October 1, 1997.  Because the 
veteran's claim was filed prior to October 1, 1997, it is 
properly adjudicated under the law in effect prior to the 
amendment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful misconduct, 
compensation for the disability is warranted.  Establishing 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
requires 1) additional disability, 2) VA treatment, and 3) a 
nexus between the treatment and the additional disability.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).  The veteran must show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).

The veteran alleges that he sustained additional disability 
as a result of multiple failed mandibular reconstructions in 
1982 and 1983.  These surgical reconstructions were performed 
at VA facilities. 

The record shows that the veteran was diagnosed as having 
carcinoma of the mouth in 1980.  His first mode of treatment 
was radiation therapy.  In 1981, he underwent surgical 
treatment consisting of a radical neck dissection with an 
anterior mandibulectomy and a resection of the bilateral 
mandibular stumps.  In 1982 and 1983, he underwent multiple 
surgeries in order to reconstruct the mandible.  He had a 
metal prosthesis inserted into his mouth; the prosthetic site 
failed to heal; and the metal plate was later removed.  He 
later underwent first and second stage osteomyocutaneous free 
flap mandibular reconstruction. 

In two statements, the veteran's private physician, G.G.H., 
M.D., addressed the issue of whether the veteran's VA 
surgical treatment (i.e. his mandible reconstructions in 1982 
and 1983) resulted in additional disability.  In a September 
1996 statement, Dr. G.G.H. acknowledged the necessity of 
surgical treatment for the veteran's carcinoma of the mouth, 
but also indicated that the resulting deformity was not the 
normal post-operative outcome.  It was observed that the 
veteran had an unmanageable facial deformity that required an 
in-dwelling nasogastric tube for nutrition, and dressings in 
the mouth to prevent salivary flow and drooling.  It was also 
noted that the veteran had resultant speech impairment.  The 
veteran did not have this level of impairment prior to the 
surgeries.

In a December 1996 opinion, Dr. G.G.H. specifically indicated 
that the surgical reconstructions had worsened the veteran's 
condition.  Prior to the reconstruction surgeries, it was 
noted that the veteran was able to eat soft food by mouth and 
did not have an in-dwelling tracheostomy tube.  Following his 
surgeries, he had a permanent in-dwelling tracheostomy tube 
as well as a nasogastric feeding tube.  Ultimately, Dr. 
G.G.H. concluded that the VA surgical reconstructions 
resulted in a magnification not an amelioration of the 
veteran's problems. 

A review of medical evidence prior to his mandibular 
surgeries reveal that: he did not require nasogastric or 
tracheostomy tubes; and his speech was not described as 
unintelligible.  Although the veteran did have a severe 
facial deformity prior to the mandibular reconstruction, Dr. 
G.G.H. has indicated that the surgeries worsened his 
appearance and increased the level of deformity.  Clearly, 
the veteran sustained additional disability as a result of 
his VA surgical treatment.  It is also noted that a physician 
has essentially described the veteran's surgical outcome as 
atypical and productive of an over-all worsening of his 
condition.  In other words, it was suggested that his 
surgical outcome was not within the natural progress of the 
disease.

Given the aforementioned, the Board finds that compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
severe facial deformity, speech impairment, and residuals 
stemming from the permanent use of tracheostomy and 
nasogastric tubes as the result of VA treatment in 1982 and 
1983 is warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability to include severe facial deformity, 
speech impairment, and residuals stemming from the permanent 
use of tracheostomy and nasogastric tubes as the result of VA 
treatment in 1982 and 1983 is granted.



                
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



